           Case 2:20-cv-01748-GMN-VCF Document 23 Filed 10/27/20 Page 1 of 3




 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 532
 2   OLIVER J. PANCHERI, ESQ.
     Nevada Bar No. 7476
 3
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6             opancheri@santoronevada.com
 7
     Attorneys for Defendant Caesars Holdings, Inc.,
 8   f/k/a Entertainment Corporation

 9
                                 UNITED STATES DISTRICT COURT
10

11                                     DISTRICT OF NEVADA

12   ROBERT ANTHONY LAY,                               Case No.: 2:20-cv-01748-GMN-VCF

13                 Plaintiffs,                         STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR DEFENDANT TO
14   v.                                                RESPOND TO COMPLAINT
15                                                     (Second Request)
     CAESARS ENTERTAINMENT
16   CORPORATION,

17                 Defendants.
18

19

20          WHEREAS Plaintiff Robert Anthony Lay (“Plaintiff”) filed his Complaint against
21   Defendant Caesars Entertainment Corporation on July 20, 2020 in the Circuit Court for Baltimore
22   City, Maryland, Case No. 24C20003055 [ECF No. 2];
23          WHEREAS Caesars Holdings, Inc. f/k/a Caesars Entertainment Corporation (“Caesars”)
24   filed a Notice of Removal on September 15, 2020 removing the case to the United States District
25   Court for the District of Maryland, Case No. 1:20-cv-02674-DKC [ECF No. 1];
26
27
           Case 2:20-cv-01748-GMN-VCF Document 23 Filed 10/27/20 Page 2 of 3




 1          WHEREAS the parties filed a Joint Motion for Transfer of Action to the United States
 2   District Court for the District of Nevada, Northern Division, and Incorporated Memorandum of
 3   Law on September 15, 2020 (the “Joint Motion to Transfer”) [ECF No. 7];
 4          WHEREAS the Joint Motion to Transfer was granted [ECF No. 11] and the case was
 5   transfer to the United States District Court for the District of Nevada on September 21, 2020, Case
 6   No. 2:20-cv-01748-GMN-VCF [ECF No. 14];
 7          WHEREAS the Court granted Caesars’ Motion to Substitute Attorney on October 7, 2020
 8   [ECF No. 18];
 9          WHEREAS the Court granted Caesars’ Stipulation and Order to Extend Time for
10   Defendant to Respond to the Complaint on October 9, 2020 [ECF Nos. 19, 20];
11          WHEREAS the deadline for Caesars to respond to Plaintiff’s Complaint is currently
12   October 26, 2020 [ECF No. 11];
13          WHEREAS Caesars requires an additional seven (7) days to file its response to the
14   Complaint given: (1) logistical difficulties encountered by the undersigned counsel for Caesars in
15   communicating with Caesars’ representatives arising from remote working arrangements and
16   travel schedules; and (2) conflicts with the undersigned counsel’s own schedule;
17          WHEREAS this is the second request for Caesars to respond to Plaintiff’s Complaint and
18   Caesars does not anticipate any additional extensions will be necessary;
19          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
20   for the named parties hereto, that the time for Caesars to respond to Plaintiff’s Complaint is now
21   extended to November 2, 2020.
22    DATED this 26th day of October, 2020.            DATED this 26th day of October, 2020.

23    THE VERSTANDIG LAW FIRM, LLC                     SANTORO WHITMIRE
24
      /s/ Maurice Verstandig                           /s/ Oliver J. Pancheri
25    MAURICE VERSTANDIG, ESQ.                         NICHOLAS J. SANTORO. ESQ.
      Nevada Bar No. 15346                             Nevada Bar No. 532
26    1452 W. Horizon Ridge Pkwy, Suite 665            OLIVER J. PANCHERI, ESQ.
      Henderson, Nevada 89012                          Nevada Bar No. 7476
27

                                                    -2-
          Case 2:20-cv-01748-GMN-VCF Document 23 Filed 10/27/20 Page 3 of 3




     Tel.: (301) 444-4600 / Fax: (301) 444-4600     10100 W. Charleston Blvd., Suite 250
 1   Email: mac@mbvesq.com                          Las Vegas, Nevada 89135
 2                                                  Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Attorneys for Plaintiff Robert Anthony Lay     Email: nsantoro@santoronevada.com
 3                                                          opancheri@santoronevada.com

 4                                                  Attorneys for Defendant Caesars Holdings,
                                                    Inc. f/k/a Caesars Entertainment Corporation
 5

 6
                                                    IT IS SO ORDERED:
 7

 8
                                                    UNITED STATES MAGISTRATE JUDGE
 9
                                                           10-27-2020
10                                                  Dated:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                  -3-
